Exhibit 10.1(bt)

 

AMENDMENT NUMBER THREE

TO

FACTORY PENSION PLAN OF SAUER-DANFOSS (LASALLE) AND INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, AND IT’S
LOCAL UNION NO. 285

(As Amended and Restated Effective January 1, 1999)

 

 

WHEREAS, Sauer-Danfoss (US) Company (previously known as Sauer-Sundstrand
Company) (the “Company”) sponsors the Factory Pension Plan of Sauer-Danfoss
(LaSalle) and International Union, United Automobile, Aerospace and Agricultural
Implement Workers of America, and Its Local Union No. 285 (the “Plan”); and

 

WHEREAS, the Plan was submitted on February 20, 2002 to the Internal Revenue
Service (“IRS”) for purposes of securing a favorable determination letter with
respect to the Plan; and

 

WHEREAS, the IRS has requested an amendment to the Plan in connection with the
issuance of a favorable determination letter with respect to the Plan’s
qualified status under Section 401(a) of the Internal Revenue Code; and

 

WHEREAS, the Company and the UAW Local Union No. 285 (the “Union”) have agreed
that such determination to amend the Plan at the IRS request is in the best
interest of the Company and its employees.

 

NOW, THEREFORE, pursuant to Section 19.2 of the Plan, the Company hereby amends
the Plan, effective January 1, 2000, by inserting the following new paragraph
(c) to Section 1.2 of the Plan as a part thereof:

 

“Notwithstanding the last paragraph of paragraph (a) immediately above and the
last paragraph of paragraph (b) immediately above, for the period beginning
January 1, 2000 and ending April 3, 2003, a lump sum distribution under the Plan
shall equal the lump sum distribution, as determined under the actuarial
assumptions provided for in paragraphs (a) and (b) immediately above or as
determined under the terms of the Plan prior to January 1, 2000, whichever
results in the greater present value benefit to the Participant.

 

IN WITNESS WHEREOF, the Company has authorized the execution on its behalf of
this Amendment Number Three this 3rd day of April, 2003.

 

Sauer-Danfoss (U.S.) Company

 

UAW, Local Union No. 285

/s/ MATTHEW K. BENDLER

 

/s/ WILLIAM C. FALASSI

 

 

 

/s/ SUZANNE SOBKOWIAK

 

/s/ PATRICIO ESCATEL

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 